IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40735
                          Summary Calendar



BRENDA JURGENS,

                                         Plaintiff-Appellant,

versus

WOOD COUNTY, TEXAS; ET AL,

                                         Defendants,

WESLEY CRIDDLE, Deputy,
Wood County, Texas

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-677
                       --------------------
                         February 2, 1002

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Brenda Jurgens appeals the district court’s summary judgment

dismissal of her 42 U.S.C. § 1983 complaint and her state law

malicious prosecution claim.   Jurgens contends that Deputy

Criddle violated her constitutional rights and Texas law by

unlawfully arresting and detaining her overnight in jail.

Jurgens contends that the district court erred in determining

that Deputy Criddle was entitled to qualified immunity on the 42

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-40735
                                 -2-

U.S.C. § 1983 claims and that Deputy Criddle was entitled to

official immunity on the malicious prosecution claim.    We affirm.

     The undisputed facts established that Deputy Tucker notified

Deputy Criddle that Jurgens appeared to be driving while

intoxicated.    Jurgens admitted to Deputy Criddle that she had

consumed alcohol and prescription medication in the 24-hour

period prior to her arrest.    When she exited her vehicle to

perform field sobriety tests, Jurgens used the door of the

vehicle for balance.    She admitted that she has some problem with

balance as a result of a prior brain surgery.    Jurgens also

admitted that she did not perform the sobriety tests perfectly.

     “Objective reasonableness is a matter of law for the courts

to decide[.]”    Goodson v. City of Corpus Christi, 202 F.3d 730,

736 (5th Cir. 2000)(internal quotations and citation omitted).

The pertinent inquiry is not whether Jurgens was intoxicated but

“whether a reasonable person would have believed that [the

officer’s] conduct conformed to the constitutional standard in

light of the information available to him and the clearly

established law.”    See id. (citation omitted); Gibson v. Rich, 44

F.3d 274, 278 n.7 (5th Cir. 1995).

     A reasonable officer could have believed, under the

circumstances, that an arrest for driving while intoxicated was

lawful.   See Babb v. Dorman, 33 F.3d 472, 477 (5th Cir. 1994).

The district court did not err in determining that Deputy

Criddle’s conduct was objectively reasonable and that he was

entitled to qualified immunity on the unlawful arrest claim.
                            No. 00-40735
                                 -3-

     In light of the undisputed facts known to Deputy Criddle at

the time of the detention, Deputy Criddle’s conduct in detaining

Jurgens’ overnight was not unreasonable.    The district court did

not err in granting summary judgment on Jurgens’ 42 U.S.C. § 1983

unlawful detention claim.

     Jurgens contends that Deputy Criddle, acting with malice,

arrested an innocent person without probable cause.     She asserts

that Deputy Criddle is not entitled to official immunity for the

same reason that Deputy Criddle is not entitled to qualified

immunity.

     “Texas law provides for immunity from suit for government

officials for matters arising from the performance of their

discretionary duties, as long as they are acting in good faith

and within the scope of their authority.”    Wren v. Towe, 130 F.3d

1154, 1160 (5th Cir. 1997)(citation omitted).     “Texas law of

official immunity is substantially the same as federal qualified

immunity law.”    Id. (citation omitted).

     Jurgens’ allegation of malice is refuted by her own

testimony.    The district court properly determined that Deputy

Criddle was entitled to official immunity.    See Gibson v. Rich,

44 F.3d 274, 278 (5th Cir. 1995) (concluding that qualified

immunity on police officer’s arrest of suspected intoxicated

driver should extend to Texas law claims stemming from the

arrest).    The punitive damages issue is moot.

     AFFIRMED.